Title: To James Madison from Louis-Marie Turreau de Garambouville, 2 January 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 2 Janvier 1808.

Jai reçu la lettre que vous m’avez fait l’honneur de m’écrire le 30 du mois dernier, relativement à l’offre faite par le Gouvernement Fédéral à la Légation Française de laisser à Sa disposition deux Bâtiments n’excedant pas le port de 100. Tonneaux chacune pour faciliter Ses rapports avec La France & les Colonies qui lui appartiennent.
Je Suis très Sensible, Monsieur, à ce nouveau témoignage que donne Votre Gouvernement du desir qu’il conserve de maintenir par tous les moyens que permettent les circonstances, les relations de bonne Amitié qui existent entre les Etats- Unis & La France,  L’Empereur & Roi, mon Maître, S’est toujours montré jaloux d’assurer l’independance malgré les longs & Sanglants débats de l’Europe.  Agréez, Monsieur, un nouvel hommage de ma haute Considération.

Turreau

